Title: From John Adams to John Farmer, 16 January 1823
From: Adams, John
To: Farmer, John,Moore, James Barbour



Gentlemen
Quincy January 16th. 1823

my apology for neglecting so long to acknowledge the receipt of your Historical Collections, is that eighty seven years is a heavy load to carry, or in the more expressive and more elegant language of one of my Farmers, the eightyeith year of a Mans life, is a hard outside roe of corn to hoe, but I am weary of alledging age and infirmity as excuses for procrastination.—You have sent me a very acceptable and valuable publication; it is all curious and useful; but the Life of General Starks is above all price.—notwithstanding the present apparant tranquillity of the World the United States of America will have occcasion for more such Characters, as Starks and Jackson the  Mankind are marching upon burning coals, covered with deceitful ashes, Oh that I could, mention Arnold in such company, for though I believe he never had the cool intrepidity solid Judgement, and capacious views of those other heroes, yet he had an ardor for fight which is often very useful, yet all his good qualities were ruined by the baseless fabrick of his moral Character
I thank you Gentlemen for this kind present As I am not ambitious of the Character of a prophet of ill, or a complaining dotard, I pray you not to publish this letter
 / from your obliged and most obedient / humble servant
John Adams